       Case 1:19-cv-00305-HSO-JCG Document 40 Filed 05/14/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION


 ISABEL CABALLERO                                     §                            PLAINTIFF
                                                      §
                                                      §
 v.                                                   §     Civil No. 1:19cv305-HSO-JCG
                                                      §
                                                      §
 BP AMERICA PRODUCTION                                §
 COMPANY and BP EXPLORATION                           §
 & PRODUCTION, INC.                                   §                        DEFENDANTS

      MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’
              MOTION [34] FOR SUMMARY JUDGMENT

       BEFORE THE COURT is Defendants BP America Production Company and

BP Exploration & Production, Inc.’s Motion [33] for Summary Judgment Based on

Lack of Causation. Plaintiff Isabel Caballero alleges she suffered a Later-

Manifested Physical Condition caused by her exposure to substances during her

work in the clean-up effort following the 2010 Deepwater Horizon Oil Spill. After

consideration of the record, Defendants’ Motion, and relevant legal authority, the

Court is of the opinion that Defendants’ Motion [33] for Summary Judgment should

be granted.

                                       I. BACKGROUND 1

       Plaintiff Isabel Caballero (“Caballero”) is a member of the Deepwater Horizon

Medical Benefits Class and is covered by the Medical Settlement Agreement

(“MSA”) entered in In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of


1 All facts and inferences are presented in the light most favorable to Caballero, the nonmoving
party. See RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 858 (5th Cir. 2010).

                                                  1
      Case 1:19-cv-00305-HSO-JCG Document 40 Filed 05/14/20 Page 2 of 8




Mexico, on April 20, 2010, commonly referred to as “MDL 2179”. Compl. [1] at 4.

The MSA resolved “certain claims of individuals engaged as clean-up workers and

residents of particular geographical boundaries in the Gulf of Mexico related to

their exposure to oil and/or dispersants arising from the DEEPWATER HORIZON

incident and subsequent response efforts.” In re Oil Spill by the Oil Rig “Deepwater

Horizon” in the Gulf of Mexico, No. 2:10-md-2179, 2016 WL 4091416 at *4 (E.D. La.

Aug. 2, 2016). On January 11, 2013, the MSA was given final approval by the MDL

2179 court and became effective on February 12, 2014. See id.

      From May 2010 until September 2010, Caballero worked as a Clean-Up

Worker, as defined by the MSA, in Dauphin Island, Alabama, for OSSI, following

the Deepwater Horizon Oil Spill. Compl. [1] at 2, 4. She performed Response

Activities as defined by the MSA, which consisted of Shoreline Cleanup. Id. at 5.

Caballero alleges that during her performance of these activities she was exposed

through inhalation, airborne, and direct contact to oil, dispersants, and other

harmful chemicals. Id. On some occasions, Caballero’s eyes, nose, mouth, and skin

were exposed to oil, dispersants, and other harmful chemicals because of a lack of

protective gear. Id. Caballero asserts that the various harmful effects caused by

these dispersants include: eye, skin, gastrointestinal, and respiratory tract

irritation; chemical pneumonia; liver and kidney effects and/or damage; central

nervous system effects; nausea; vomiting; anesthetic or narcotic effects; and

carcinogenic effects. Id. at 3-4.

      The MSA offered class members who did not opt-out of the Deepwater



                                          2
        Case 1:19-cv-00305-HSO-JCG Document 40 Filed 05/14/20 Page 3 of 8




Horizon Medical Benefits Class two remedies for pursuing their medical claims. See

In Re: Oil Spill by the Oil Rig "Deepwater Horizon" in the Gulf of Mexico, on April

20, 2010, 2:10-md-02179-CJB-JCW, ECF 6427-1 at 32 (E.D. La. Oct. 5, 2018). The

first was a compensation plan which provided fixed payments for Specified Physical

Conditions (“SPC”). Id. at 35, 44. Caberello submitted a SPC claim, was approved

as a class member, and received a determination for her SPC. Compl. [1] at 4.

        The second remedy allowed class members to bring a lawsuit against BP

America Production Company and BP Exploration & Production, Inc. (“BP

Defendants”) for “Later-Manifested Physical Conditions” (“LMPCs”). In Re: Oil

Spill, 2:10-md-02179-CJB-JCW, ECF 6427-1 at 60. LMPCs are physical conditions

which a class member claims are the result of spill-related exposures that were first

diagnosed after April 16, 2012. Id. at 20-21. Lawsuits seeking recovery for LMPCs

are referred to as Back-End Litigation Option (“BELO”) suits. Id. at 12. In a BELO

lawsuit, a plaintiff must prove legal causation. Id. at 70. Caballero’s SPC is a

separate injury from the LMPC claims she asserts in this BELO lawsuit. Compl. [1]

at 4.

        On March 20, 2013, Caballero was diagnosed with chronic sinusitis. Id. at 5.

She received a valid Notice of Intent to Sue Letter, as required by the MSA, on

March 6, 2018. Id. On April 13, 2018, she received BP Defendants’ Notice of

Election Not to Mediate. Id. Caballero timely filed her BELO Complaint on

October 12, 2018, within the 6-month time period of receiving BP Defendants’

Notice required by the MSA. Id. The case was then transferred to this Court from



                                          3
     Case 1:19-cv-00305-HSO-JCG Document 40 Filed 05/14/20 Page 4 of 8




the Eastern District of Louisiana on May 31, 2019. Order [11].

      BP Defendants filed a Motion [33] for Summary Judgment on April 6, 2020.

Mot. for Summ. J. [33]. Caballero failed to respond within the time required. The

Court entered a Show Cause Order on May 5, 2020, directing Caballero to respond,

“on or before May 12, 2020, or the Court will consider Defendants’ Motion [33] for

Summary Judgment on the merits without considering a response from Plaintiff.”

Show Cause Order, May 5, 2020. Caballero’s attorney filed a Response on May 13,

2020, explaining that because of irreconcilable differences between the attorney and

Caballero arising from a fundamental disagreement as to how to proceed, Caballero

has ceased communications with her attorney. Pl. Resp. [39] at 1-2. Thus, while

“Plaintiff does not have any legal or factual ground to oppose the Motion for

Summary Judgement . . . based upon the fact that the client has not communicated

with counsel . . . Counsel does not feel, ethically, he should even speak for the

client.” Pl. Resp. [39] at 2. The Court will consider BP Defendants’ Motion [33] for

Summary Judgment on the merits.

                                   II. DISCUSSION

A.   Summary judgment standard

     Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). If the movant carries this burden, “the

nonmovant must go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th



                                           4
     Case 1:19-cv-00305-HSO-JCG Document 40 Filed 05/14/20 Page 5 of 8




Cir. 1994) (en banc).

     To rebut a properly supported motion for summary judgment, the opposing

party must show, with “significant probative evidence,” that there exists a genuine

issue of material fact. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir.

2000). “A genuine dispute of material fact means that evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quotation omitted). If the

evidence is merely colorable, or is not significantly probative, summary judgment is

appropriate. Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986)). In deciding whether summary judgment is appropriate, the Court

views facts and inferences in the light most favorable to the nonmoving party. RSR

Corp., 612 F.3d at 858.

B.    Proof of causation

      BP Defendants contend that Caballero has failed to establish causation in

this matter. Mot. for Summ. J. [33] at 1. Specifically, they maintain that Caballero

has not produced expert testimony as is required in a toxic tort suit under general

maritime law and the MSA. Mem. in Supp. [34] at 7. Caballero has not submitted

any evidence of causation, other than the claims she makes within her Complaint.

      In a toxic exposure tort case such as this, the Fifth Circuit has elucidated the

following standard regarding causation evidence:

      General causation is whether a substance is capable of causing a
      particular injury or condition in the general population, while specific

                                          5
      Case 1:19-cv-00305-HSO-JCG Document 40 Filed 05/14/20 Page 6 of 8




      causation is whether a substance caused a particular individual’s injury.
      Evidence concerning specific causation in toxic tort cases is admissible
      only as a follow-up to admissible general-causation evidence. Thus,
      there is a two-step process in examining the admissibility of causation
      evidence in toxic tort cases. First, the district court must determine
      whether there is general causation. Second, if it concludes that there is
      admissible general-causation evidence, the district court must
      determine whether there is admissible specific-causation evidence.

Knight v. Kirby Inland Marine, Inc., 482 F.3d 347, 351 (5th Cir. 2007) (internal

citations omitted). For a plaintiff to establish legal cause, “[s]cientific knowledge of

the harmful level of exposure to a chemical, plus knowledge that the plaintiff was

exposed to such quantities, are minimal facts necessary to sustain a plaintiff's

burden in a toxic tort case.” Seaman v. Seacor Marine, LLC, 326 F. App’x 721, 723

(5th Cir. 2009) (citing Allen v. Pa. Eng’g Corp., 102 F.3d 194, 199 (5th Cir. 1996));

see Curtis v. M&S Petroleum, Inc., 174 F.3d 661, 670 (5th Cir. 1999) (also citing

Allen v. Pa. Eng’g Corp., 102 F.3d 194, 199 (5th Cir. 1996)). The Fifth Circuit

requires that there be proof through medical testimony. Seaman, 326 F. App’x at

723; Harriel v. BP Expl. & Prod. Inc., No. 2:17-CV-197-KS-MTP, 2019 WL 2574118

at *3 (S.D. Miss. May 15, 2019). For any testimony based on information derived

outside the course of treatment, a Rule 26(a)(2)(B) expert report is required.

Harriel, 2019 WL 2574118 at *4.

      Caballero has not designated any expert, provided any admissible expert

causation opinions, or shown proof of causation through medical testimony. Mem.

in Supp. [34] at 7. Without any expert testimony, Caballero cannot carry her

burden of proof on causation by providing scientific evidence of the harmful level of

exposure to the chemicals, an essential element of her claim. See Harriel, 2019 WL

                                           6
     Case 1:19-cv-00305-HSO-JCG Document 40 Filed 05/14/20 Page 7 of 8




2574118, at *4. Further, she has not provided any evidence of her level of exposure.

Caballero alleges that exposure to the oil, dispersants, and other harmful chemicals

caused her chronic sinusitis. Compl. [1] at 5. However, she does not identify the

levels of chemicals at which this condition occurs, which chemicals cause this

condition, or the amount of oil, dispersants, or other harmful chemicals to which she

was exposed. Caballero has also not identified proof through medical testimony

that these chemicals caused her injuries. As such, she has failed to raise a genuine

issue of material fact on whether her work on the Oil Spill caused her chronic

sinusitis. Because Caballero cannot meet her burden of proof on an essential

element of her claim, summary judgment should be granted in favor of BP

Defendants.

                                 III. CONCLUSION

      As Caballero has not shown the existence of a question of material fact for

resolution at trial regarding causation, summary judgment should be granted. To

the extent the Court has not specifically addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendants BP

America Production Company and BP Exploration & Production, Inc.’s Motion [33]

for Summary Judgment is GRANTED.




                                          7
    Case 1:19-cv-00305-HSO-JCG Document 40 Filed 05/14/20 Page 8 of 8




     IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Isabel

Caballero’s claims in this BELO lawsuit are DISMISSED WITH PREJUDICE.

     SO ORDERED AND ADJUDGED, this the 14th day of May, 2020.


                                 s/ Halil Suleyman Ozerden
                                 HALIL SULEYMAN OZERDEN
                                 UNITED STATES DISTRICT JUDGE




                                   8
